DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 4/20/2021.
Claims 100-101 and 103 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2019.

Response to Arguments
	All of Applicant’s arguments filed 4/20/2021 and the declaration of Robert Alonso filed 4/19/2021 have been fully considered.
	Applicant argues that the combination of PVP-I with salicylic acid and ethyl pyruvate was unexpectedly superior as compared to treatment of warts with salicylic acid and ethyl pyruvate alone. The filed declaration states that their experiments established the superiority of the combination of salicylic acid, ethyl pyruvate and PVP-I. 
	This is not persuasive as Applicant’s and the declaration’s assertion lack factual support.
	Applicant remarks the these results were unexpected given the low amount of PVP-I administered to patients in combination with salicylic acid and ethyl pyruvate. In contrast, Caprioti discloses upwards to 3.0% PVP-I for the treatment of warts.
	This is not persuasive as no factual support has been provided which supports Applicant’s assertions.  Furthermore, Caprioti teaches PVP-I to be used in amounts ranging from 0.05-10%, also 0.5-1%, thus teaching amounts which overlap with the claimed ranges and Applicant has provided no factual evidence showing a criticality in the claimed ranges.
	Applicant argues that  the cited references fail to provide motivation to modify the references to arrive to the claimed composition and Capriotti explicitly excludes the use of an organic solvent. As such, nt such as an alcohol for the treatment of warts.
	Applicant’s arguments are not persuasive.  While Capriotti makes the statement that"[o]rganic solvents, like benzene, alcohol, and ether, which have been shown to enhance the penetration rate of both water soluble and lipid-soluble substances, may act by removing the lipids from the stratum corneum", Capriotti specifically teaches embodiments wherein the composition can comprise co-solvents, such as ethanol, ethyl acetate, acetonitrile, tetrahydrofuran, etc. (i.e. organic solvents) [0041 and 0058]. Furthermore, while the working examples all state “with no additional water or alcohol or co-solvents,” it is noted that the teachings of a prior art reference are not limited to its working examples or preferred embodiments.  Embodiments comprising the taught co-solvents are specifically disclosed and Caprioti does not criticize or discredit the use of the tight co-solvents.
“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123). 
Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02). 

Applicant argues that Yu teaches 2% ethyl pyruvate and there is no motivation to increase the amounts 5-10 times.  Applicant also argues that Hohenstein teaches salicylic acid in amounts of 5-50%, but the claimed amounts recite 15-30% and there is no motivation in the art to select the narrower claimed range.
This is not persuasive.  As discussed in the rejection below, While Example 21 teaches the use of 2% of the enhancing compound (i.e. pyruvate molecule), Yu teaches that these compounds can be used in amounts ranging from 0.1-99% and the working examples show ranges of 2-20.5% being used, thus showing the concentration used to be a result effective variable and it would have been well within the 
	Applicant remarks that the Office's use of the present claims as a roadmap for the combination of multiple references is impermissble hindsight , and in fact would not have led a person of ordinary skill in the art to specific narrow ranges presently claimed.
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.  As discussed below, the prior art provides motivation and suggestion to use all the claimed components in the claimed amounts.
Applicant remarks that Mr. Alonso states that amounts higher than 40% or more of a keratolytic acid (salicylic acid), as taught by Hohenstein, would have made the formulation "too acidic and burn the skin." Id. Mr. Alonso also points out that if the "keratolytic agent was decreased to less than about 15%, then the result formulation would not be effective." Id. Furthermore, Mr. Alonso notes that increasing the pyruvate component to more than 30% would have made the formulation not useful for its purpose because "the amounts of the remaining ingredients of the formulation would necessarily need to be changed." The Examiner's reliance on "effectively optimizing through routine experimentation in order to achieve a desired anti-fungal effect" is especially irrelevant where multiple variables would require optimization, at the risk of rendering another variable not useful for its purpose.
This is not persuasive as it is unsupported by factual evidence.  Hohenstein teaches that salicylic acid can be used topically in amounts ranging from 5-50%, Applicant have not provided any factual data/evidence that their claimed range is critical.  Regarding the optimization of ethyl pyruvate, Applicant have not explained how such a change would render the composition unsuitable for its intended purpose 
Applicant remarks that the claimed composition is effective in resolving a wart within 6 weeks following administration. In view of the Alonso declaration, a person of ordinary skill in the art would not be able to predict based on the cited references that the claimed composition would be effective in treating warts within 6 weeks.
This is not persuasive as it is unsupported by factual evidence.  Allegations (unsupported statements, for example, conclusory statements) unsupported by factual evidence are not given weight.  Factual support must be provided. While the art doesn’t specifically teach resolving the warts within 6 weeks, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, the prior art makes obvious a composition having the claimed compounds in overlapping amounts, therefore, the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidence to the contrary.  It is also noted that the prior art teaches ethyl/methyl pyruvate to increase the therapeutic effect of active agents and enhances their penetration and efficacy, thus decreased time of resolution is expected.
Applicant remarks that Modha, Patel, Bird, Masuda and Dever fail to teaches or suggest the unpredicatable effect of the claimed composition, thus failing to cure the deficiencies of the previously applied references.
This is not persuasive for the same reasons discussed above.


New Rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 85-91, 94-96, 98-99 and 105-108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 85 recites “at least 35wt% of an organic solvent that comprises one or more alcohols”, Claim 107 recites “at least about 40 wt% of said organic solvent” and claim 108 recites “at least about 50 wt% of said organic solvent”.  These concentration amounts are not supported by the originally filed disclosure.  While the specification teaches the presence of alcohols and organic solvents and table 1 and 2 shows the use of  isopropyl alcohol in amounts of 26.6-40.8% (or 20-30%) and transcutol P in amounts of 20-30%, this disclosure is not sufficient to support the claimed amounts of “at least 35%,” “at least 40%” and “at least 50%”  as these ranges embrace amounts not previously disclosed such as 95%.
Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 85, 87-88, 90-91, 94, 98-99 and 106-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 6,051,609 ), Hohenstein (US 2011/0160166), Birnbaum (US 2010/0048724), and Caprioti (WO 2012/154740), as evidenced by ChemBook and Sigma Aldrich.

Suitable compositions include compositions for treatment of athlete’s foot (reading on skin infection) and nail infections comprising griseofulvin (an anti-fungal agent) and a hydroxyacid (Col. 18, lines 30-50), thus the administration of said composition to a person (i.e. human) in need thereof is prima facie obvious as its obvious to use the composition for its intended purpose.
Yu teaches that the compositions for providing enhanced therapeutic effects comprise combining a first ingredient (such as anti-inflammatory agents, anti-fungal agents, etc.) and a second ingredient comprising an enhancing amount of at least one member selected from the group consisting of hydroxycarboxylic acids, lactones and salts thereof and related ketocarboxylic acids, esters, and Salts thereof (Yu – Abs and claim 1). Yu teaches that suitable second ingredients include ethyl pyruvate and methyl pyruvate (Yu – claim 3). Yu teaches these compounds to be used in amounts ranging from 0.1-99% (Col. 6, lines 55-65).  
Example 21 of Yu disclose a therapeutic composition containing 1% griseofulvin (a halogen containing moiety) and 2% methyl pyruvate.  The composition is further taught to comprise 20ml 2-pyrrolidone, 47ml Peg-400 and 30ml ethanol (expected to make up 97% of the composition)  The methyl pyruvate was added to help griseofulvin dissolve into the solution, to enhance penetration and the efficacy of griseofulfin, and to normalize the disturbed keratinization in nails.
Using the densities of ethanol and Peg-400 (alcohol and organic solvent), as evidenced by ChemBook and Sigma Aldrich, the concentration of Peg-400 and ethanol can be calculated to be 23.676% and 52.92% respectively % total of alcohol, which reads on “at least 35%,” “at least 40%” and “at least 50%” of an organic solvent comprising one or more alcohols as recited by instant claims 85 and 107-108. Furthermore, as discussed above the amounts of ethyl pyruvate used are optimizable and the change in concentration of these amounts directly affects the concentration of organic solvents/alcohol present in the composition, thus the amounts of alcohols used are also optimizable and obvious absent evidence of criticality.

Regarding the elected species of ethyl pyruvate, it is noted that Yu teaches both methyl pyruvate and ethyl pyruvate to be suitable enhancing agents for use, thus showing then to be functionally equivalent, thus it prima facie obvious for a skilled artisan to use ethyl pyruvate (reading on instant claims 90-91) in place of methyl pyruvate as they are both taught by the prior art to be used for the same purpose in the same type of composition. One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In reFoot, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Regarding claim 91: While Example 21 teaches the use of 2% of the enhancing compound, Yu teaches that these compounds can be used in amounts ranging from 0.1-99% and the working examples show ranges of 2-20.5% being used, thus showing the concentration used to be a result effective variable and it would have been merely a matter of judicious selection to one of ordinary skill in the art at the time the invention was made to modify the referenced composition because it would have been well in the purview of one of ordinary skill in the art practicing the invention to pick and choose a concentration to provide the instantly claimed composition because it was known that ethyl pyruvate was useful for providing enhanced efficacy and penetration of the anti-fungal agent.
However, Yu does not teach the composition to comprise a keratolytic agent such as salicylic acid as recited by instant claims 85a-88.
Hohenstein discloses topical pharmaceutical formulations for the treatment of athletes foot and nail fungus (onychomcosis).  The composition is an anhydrous composition comprising a therapeutically effective amount of salicylic acid and can be used in any formulation suitable for application to the nail and the surrounding tissues (Abs and [0021]).

Hohenstein teaches that the salicylic acid is used in amounts ranging from 5-50% (Hohenstein – claim 10).
It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claims invention to modify the teachings of Yu with those of Hohenstein and add 5-50% (overlapping with “at least about 17%” as recited by instant claim 88) of salicylic acid to the therapeutic composition of Yu as Hohenstein teaches salicylic acid to be an effective anti-fungal agent in anhydrous composition that can be used in high amounts without causing irritation to the subject.  Absent evidence to the contrary one of skill in the art would have a reasonable expectation of success as both Hohenstein and Example 21 are directed to anhydrous composition for treating nail fungal infections and its prima facie obvious to combine two composition each which are individually taught by the prior art to be used for the same purpose in order to create a third composition to be used for that same purpose (i.e. treat nail fungus).
However, the above references do not teach the composition to comprise polyvinylpyrrolidone-iodine as recited by instant claims 85c and 94.
Birnbaum discloses an antifungal composition used to treat onychomycosis, which is a fungal infection of the nail bed (Abs).
Typically amounts of active antifungal agent to be used range from 0.5-20%.  While Birnbaum teaches griseofulvin to be a suitable anti-fungal agent for use, Birnbaum teaches that preferred antifungal agents for use include povidone-iodine (also known as polypyrrolidone-iodine), selected from a finite number of preferred agents, reading on instant claims 92 and 94.

It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention to substitute griseofulvin in the composition of Yu with povidone-iodine as these are taught by the prior art to be functionally equivalent anti-fungal agents which can be used to treat nail fungal infections and its prima facie obvious to substitute one functionally equivalent compound for another with a reasonable expectation of success.  Furthermore, one of skill in the art would have a reasonable expectation of success as Birnbaum teaches that povidone-iodine can be combined with salicylic acid (5-40%) and ethyl pyruvate.
Furthermore, a skilled artisan would recognize that the anti-fungal agent wasn’t limited to a concentration of 1% as demonstrated in Ex. 21 of Yu, but could be used in amounts ranging from 0.5-20% as taught by Birnbaum and one of skill in the art would recognize this to be an variable which could be effectively optimized through routine experimentation in order to achieve a desired anti-fungal effect. 
As discussed above, the prior art makes obvious a composition comprising PVP-I, ethyl pyruvate and salicylic acid for the treatment of nail infections and athletes foot, but do not teach the treatment of warts caused by HPV.
Caprioti teaches antifungal compositions for the treatment of skin and nails (Abs).  These compositions are taught to comprise PVP-I as the main active agent in amounts ranging from 0.5-1% (Caprioti – claim 4 and 8).  These compositions can be used to treat both tinea pedis (athletes’ foot) and verrucous warts/vulgaris [0029 and Ex. 38-45 and 65-69], as evidenced by Ural, verruca vulgaris (common warts) are caused by HPV.
In view of the teachings of Caprioti, one of skill in the art before the effective filing date of the claimed invention would have been recognized that the composition made obvious above (and possibly add DMSO to  increase penetration) could be used to treat not only tinea pedis, but to also treat warts, thus it would have been obvious for a skilled artisan to try using the composition made obvious above to 
While the art doesn’t specifically teach resolving the warts within 6 weeks, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, the prior art makes obvious a composition having the claimed structure, therefore, the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidence to the contrary.

Claims 85, 87-88, 89, 90-91, 94, 98-99 and 106-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 6,051,609), Hohenstein (US 2011/0160166), Birnbaum (US 2010/0048724) and Caprioti (WO 2012/154740), as applied to claims 85, 87-88, 90-91, 94, 98-99 and 106-108 above, and further in view of Modha (US 2005/0127552), Patel (US 2011/0082118) and Bird (US 3,899,578), as evidenced by ChemBook and Sigma Aldrich
As discussed above, the above references make obvious the limitations of claims 85, 87-88, 90-91, 94, 98-99 and 106-108, however, they do not teach the composition to comprise BHT as recited by instant claim 89.
Modha discloses an elastomeric article having a hydrogel coating. Active agents can be incorporated into the hydrogel coating. Suitable active agents include antifungal agents to treat onychomycosis and tinea pedis (i.e. athlete’s foot) [0036].   Modha teaches that antioxidants, such as BHT are skin-conditioners as they are a group of substances that prevent or slow the oxidation process of skin, thereby protecting it from premature aging [0038].
Patel teaches the treatment of onychomycosis and tinea pedis with a topical delivery system comprising at least one antifungal agent (Abs), such as griseofulvin [0024].  The composition can also comprise stabilizers, such as BHT, in amounts ranging from 0.01-2% [0069].

It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention to modify the teachings above with those of Modha and Patel and add to the composition made obvious above a stabilizing agent, such as BHT, in amounts ranging from 0.01-2% as BHT is taught by the art to be a known stabilizing agent in topical compositions comprising griseofulvin and also functions as a skin conditioning agent which is beneficial as Yu teaches the composition to be useful for the treatment of onychomycosis and tinea pedis.  Absent evidenced to the contrary, one of skill in the art would have a reasonable expectation of success as Bird demonstrates compositions comprising griseofulvin and BHT for the treatment antifungal infections.

Claims 85, 87-88, 90-91, 94, 95-96, 98-99, 104 and 106-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 6,051,609), Hohenstein (US 2011/0160166), Birnbaum (US 2010/0048724), and Caprioti (WO 2012/154740), as applied to claims 85, 87-88, 90-91, 94, 98-99 and 106-108 above, and further in view of Masuda (US 2010/0173965), as evidenced by ChemBook and Sigma Aldrich.
As discussed above, the above references make obvious the limitations of claims 85, 87-88, 90-91, 94, 98-99 and 106-108, however, they do not teach the composition to comprise a thickening agent, specifically hydroxypropyl cellulose as recited by instant claims 95-96.
It is noted that Yu teaches compositions for topical administration and teaches formulations such as cream or ointments (Col. 6, lines 60-67).  
Masuda discloses antifungal compositions and their uses such as for treating tinea pedis (Abs and Ex. 1). Masuda teaches the composition to preferably be used for application to the skin.  The composition is taught to comprise a cellulose based thickening agent, such as hydroxypropyl cellulose which has the effects of increasing viscosity, inhibiting dripping, and enhancing usability, and also has the effect of enhancing the absorbability of a medicament to the horny cell layer [0027].  
.

Claims 85, 86, 87-88, 90-91, 94, 98-99 , 105 and 106-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 6,051,609), Hohenstein (US 2011/0160166), Birnbaum (US 2010/0048724) and Caprioti (WO 2012/154740), as applied to claims 85, 87-88, 90-91, 94, 98-99 and 106-108 above, and further in view of Dever (US 2011/0086109), as evidenced by ChemBook and Sigma Aldrich.
As discussed above, the above references make obvious the limitations of claims 85, 87-88, 90-91, 94, 98-99 and 106-108, they do not teach the composition to comprise an additional keratolytic agent as recited by instant claim 86, and nitrocellulose as recited by instant claim 105.
Dever discloses a gel composition for application to skin comprising a keratolytic agent, such as salicylic acid and nitrocellulose (Abs).  Dever teaches that nitrocellulose acts as a film forming agent that protects the active ingredient, here the keratolytic agent (salicylic acid), from evaporation for a period of time sufficient for the active ingredient to effect treatment [0022].  The composition can be used to treat onychomycosis [0031].
Dever further teaches that the keratolytic agent can be selected from salicylic acid, ascorbic acid, calcium pantothenate, glacial acetic acid, lactic acid, podophyllum resin, and zinc chloride or combinations thereof [0028].
It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Dever.  One of skill in the art would have been motivated to add nitrocellulose to the composition as Dever teaches that .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        rather